Emerv, J.
The question is whether the committee agreed upon under B. S., 1871, c. 18, § 8, upon petition for increase-of damages for land taken for roads, must make their report to this court at the term next after their appointment, or at the-term next after their final decision. By § 13 of the same chapter, the jury, (if no committee was agreed upon ) were to. view the premises, hear the testimony and the arguments of the-*182parties and their counsel, and render a verdict signed by all of them, which was to be enclosed in an envelope with an endorsement-thereon stating the contents, and delivered to the officer having charge of them, "who is to return it to the Supreme Judicial Court at the next term thereof to be held in the same county. ” The officer clearly was to return it to the next term after he received it, and the term meant is the term next after the verdict is signed and sealed up.
After detailing what is to be done with the verdict in court after it is returned, the same section provides, "If the matter is determined by a committee, as provided in this chapter, their report shall be made to the next term of said court held in the same county. ” The committee’s report was to be made no earlier than the jury’s verdict was to be returned. We think the language of the statute does not require either to be done at ithe first term after the appointment.
In the matter of a committee appointed by the Supreme Judicial Court in road cases, under § 38, the legislature expressly stipulated-in words that the report should be made "at the next or second term after their appointment. ” In providing, In the same chapter, for the report of the committee appointed by the court of county commissioners, the words " after their appointment ” are omitted. The difference in the language is ■.noticeable, and we think there is an equal difference in the Intent.

Exceptions overruled.

Peters, C. J., Danforth, Virgin, Foster and Haskell, ;JJ,.„ .concurred.